KEHOE, Judge.
We have carefully reviewed each of the points raised by appellants in their briefs in *1278these consolidated appeals (no oral argument was requested). This review was made in the light of the applicable law as to each contention. The results of this review have led us to the conclusion that no reversible error has been demonstrated. Therefore, because appellants have failed to clearly show any such error, the actions of the trial court appealed are affirmed. See, e. g., Egidi Industrial Park Corp. v. Wide Open Spaces, Inc., 335 So.2d 870 (Fla. 3d DCA 1976); Castellanos v. Hialeah-Miami Springs First State Bank, 330 So.2d 100 (Fla. 3d DCA 1976); Strata v. Strate, 328 So.2d 29 (Fla. 3d DCA 1976); and Fernandez v. Arocha, 308 So.2d 45 (Fla. 3d DCA 1975). See generally 2 Fla. Jur. Appeals §§ 314 and 316 (Cum.Supp. 1978).
Affirmed.